220 F.2d 441
William Lawrence DE LOACH, Appellant,v.UNITED STATES of America, Appellee.
No. 5057.
United States Court of Appeals, Tenth Circuit.
March 28, 1955.

William Lawrence DeLoach, pro se.
Royce D. Sickler, Asst. U.S. Atty., Topeka, Kan.  (William C. Farmer, U.S. Atty., Wichita, Kan., on the brief), for appellee.
Before PHILLIPS, Chief Judge, and MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
On authority of Wheatley v. United States, 10 Cir., 198 F.2d 325 and Mays v. United States, 10 Cir., 216 F.2d 186 the cause is remanded, with instructions to vacate the order of August 20, 1954, and to hear and determine the issues of fact raised by paragraphs numbered 11, 12, 13, 14, 15 and 16 on pages 2 and 3 of the motion filed August 18, 1954.